Name: Commission Regulation (EC) No 2513/98 of 20 November 1998 amending Regulation (EC) No 1501/95 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|31998R2513Commission Regulation (EC) No 2513/98 of 20 November 1998 amending Regulation (EC) No 1501/95 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals Official Journal L 313 , 21/11/1998 P. 0016 - 0016COMMISSION REGULATION (EC) No 2513/98 of 20 November 1998 amending Regulation (EC) No 1501/95 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13(11) thereof,Whereas, pursuant to Commission Regulation (EC) No 1501/95 (3), as last amended by Regulation (EC) No 2094/98 (4), in order to calculate the export refunds on processed products, the processing coefficients applicable must be known; whereas those coefficients are in fact the figures set out in Annex I to that Regulation; whereas, in view of technical progress in the sector, the figures laid down for unroasted and roasted malt need to be adjusted; whereas Regulation (EC) No 2094/98 updates those coefficients;Whereas the new coefficients are applicable from 1 September 1998; whereas, however, for export licences for malt used in September the coefficients valid before the change provided for in that Regulation continue to apply for the purpose of calculating the monthly increase;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 '1 300` and '1 520` in the last column of Annex I to Regulation (EC) No 1501/95 for malt, not roasted, covered by CN codes 1107 10 19 and 1107 10 99 and malt, roasted, covered by CN code 1107 20 00 are replaced by '1 270` and '1 490` respectively.Article 2 Regulation (EC) No 2094/98 is repealed.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 September 1998.However, for export licences used between 1 and 30 September 1998, the amount of the monthly increase shall be calculated on the basis of the processing coefficients valid before 1 September 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 21.(2) OJ L 126, 24. 5. 1996, p. 37.(3) OJ L 147, 30. 6. 1995, p. 7.(4) OJ L 266, 1. 10. 1998, p. 61.